Per Curiam.
The-- decree dismissing the bill of the complainant is affirmed, upon the grounds stated in the opinion of Vice-Chancellor Emery, who advised it.
Whether the complainant, upon the facts proved, is entitled to any relief in equity, is not decided. The cause was tried upon the theory that defendants, as agents of complainant, had made secret profits out of a purchase complainant was induced to make; such was the issue presented by the pleadings, and it was properly disposed of by the vice-chancellor.
*673For affirmance — The Chancellor, Chief-Justice, Van Syckel, Dixon, Garrison, Collins, .Hendrickson, Bogert, Adams, Vredenburgh, Voorhees—11.
For reversal—None.